Name: Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  means of agricultural production
 Date Published: nan

 Avis juridique important|31984R3220Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases Official Journal L 301 , 20/11/1984 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 18 P. 0068 Spanish special edition: Chapter 03 Volume 32 P. 0195 Swedish special edition: Chapter 3 Volume 18 P. 0068 Portuguese special edition Chapter 03 Volume 32 P. 0195 *****COUNCIL REGULATION (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 2 and 4 (5) thereof, Having regard to the proposal from the Commission, Whereas, before 1 August of each year, a basic price must be fixed for slaughtered pigs of a standard quality defined by reference to a Community scale for grading pig carcases; Whereas it is therefore necessary to lay down general rules ensuring uniform grading of pig carcases, particularly in order to guarantee producers fair payment based on the weight and composition of the pigs they have delivered to slaughterhouses; whereas this grading is also intended to make the market more transparent as regards trade in pig carcases; Whereas the value of a pig carcase is determined in particular by its lean-meat content in relation to its weight; whereas assessment of the lean-meat content on the basis of an objective consideration of the weight of the carcase and the thickness of the backfat together with a subjective assessment of muscle development in the principal parts of the carcase can provide a correct assessment of this value; whereas, however, the subjective element represented by the assessment of muscle development can also lead to wide variations in assessments; whereas, therefore, it is necessary to introduce throughout the Community the principle of direct establishment of the lean-meat percentage, on the basis of objective measurement of one or more anatomical parts of the pig carcase, without however ruling out possible use of further criteria for the determination of its commercial value; Whereas the presentation, weight and lean-meat content of the carcase need to be accurately defined to ensure that the assessment results are comparable; Whereas, given the differences in pig production in the Community, pig carcases should be divided according to their lean-meat content into five commercial grades, each covering a range of 5 % of lean meat; whereas Member States should nonetheless be given the option of adding an additional grade for carcases with a high percentage of lean meat; Whereas a monitoring system should be established to ensure that the methods for assessing the percentage of lean meat are correctly applied; whereas, in addition, market transparency should be improved by requiring carcases to be marked according to their lean-meat content; Whereas, in order to establish quotations for pig carcases on a common basis and to make them comparable to the basic price valid for the standard quality, the Community scale should be used in particular for determining the average price for pig carcases referred to in Article 4 of Regulation (EEC) No 2759/75; Whereas, in view of the amendments referred to above, all the rules which apply should be consolidated and Council Regulation (EEC) No 2760/75 of 29 October 1975 determining the Community scale for grading pig carcases (3) should accordingly be repealed; Whereas, however, in view of the variety of slaughterhouse structures and practices, it is not possible to provide for simultaneous implementation throughout the Community of the new scale for grading pig carcases; whereas it is therefore necessary to allow some Member States to continue, during a transitional period, to apply the method of grading pig carcases laid down in Regulation (EEC) No 2760/75, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down the Community scale for grading carcases of pigs other than those which have been used for breeding. 2. The scale referred to in paragraph 1 above shall be used by all slaughterhouses for grading all carcases in order to enable producers to receive fair payment based on the weight and composition of the pigs they have delivered to the slaughterhouse. However, Member States may decide not to make application of this scale obligatory: - in slaughtering establishments for which they set a maximum number of slaughters; this number may not exceed 200 pigs per week on a yearly average basis, - in slaughtering establishments which slaughter only pigs born and fattened in their own breeding establishments and which cut up all the carcases obtained. In that event, the Member States shall notify the Commission of their decision, specifying the maximum permitted number of slaughters in each of the slaughtering establishments which are exempt from application of the Community scale. Article 2 1. For the purposes of this Regulation, 'pig carcase' shall mean the body of a slaughtered pig, bled and eviscerated, whole or divided down the mid-line, without tongue, bristles, hooves and genital organs, but with flare fat, kidneys and diaphragm. With regard to pigs slaughtered in their territory, the Member States may be authorized to provide for a different presentation of pig carcases: - if normal commercial practice in their territory differs from the standard presentation defined in the first subparagraph, or - if technical requirements warrant it. 2. For the purposes of this Regulation, the weight shall apply to the cold carcase presented as described in the first subparagraph of paragraph 1. The carcase shall be weighed as soon as possible after slaughter and not more than 45 minutes after the pig has been stuck. The weight of the cold carcase shall be calculated by applying a conversion coefficient to the result obtained. If, in a given slaughterhouse, the 45-minute period cannot generally be observed, the conversion coefficient referred to in the second subparagraph shall be adjusted accordingly. 3. For the purposes of this Regulation, the lean-meat content of a pig carcase shall be the relationship between: - the total weight of the red striated muscles obtained by total dissection of the carcase, provided that they are separable by knife, and - the weight of the carcase. The lean-meat content shall be assessed by means of authorized grading methods. Only statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase may be authorized. Authorization of grading methods shall be subject to compliance with a maximum tolerance for statistical error in assessment. Article 3 1. Pig carcases shall be graded at the time of weighing according to their estimated lean-meat content. The commercial value of the carcases shall not, however, be determined solely by their estimated lean-meat content. 2. The following grading scale shall apply: 1.2 // // // Lean meat as percentage of carcase weight // Grade // // // 55 or more // E // 50 or more but less than 55 // U // 45 or more but less than 50 // R // 40 or more but less than 45 // O // less than 40 // P // // 3. Having regard to the characteristics of their pigmeat production, Member States may introduce, for pigs slaughtered in their territory, a separate grade of 60 % or more of lean meat designated by the letter S. Where Member States avail themselves of this option, they shall notify the Commission thereof. 4. The provisions of this Article do not exclude, as regards pigs slaughtered in the territory of a Member State, the use of assessment criteria in addition to weight and estimated lean-meat content. Article 4 1. Immediately after grading, pig carcases shall be marked in accordance with the grade designation provided for in Article 3 or in accordance with their estimated lean-meat content, provided that the latter marking enables the carcases to be assigned to the grades provided for in Article 3. Without prejudice to the first subpararaph, particulars of carcase weight or any other particulars considered appropriate may be marked on the carcase. 2. By way of derogation from paragraph 1, Member States may lay down that pig carcases shall not be marked if an official record is drawn up comprising for each carcase at least: - identification, - warm weight; - estimated lean-meat content. This record must be kept for four weeks and, on the day when it is drawn up, be certified as a true original certificate by a person entrusted with this verification task. However, in order to be marketed uncut in another Member State, carcases shall be marked in accordance with the appropriate grade designation, as provided for in Article 3, or in accordance with the percentage expressing their lean-meat content. 3. Without prejudice to the second subparagraph of Article 2 (1) no fat, muscle or other tissue may be removed from the carcase before weighing, grading and marking. Article 5 1. Detailed rules for the application of this Regulation, in particular those relating to Article 2, and concerning: - the conversion of different presentations into the standard carcase presentation, - the conversion of warm-carcase weight into cold-carcase weight, and - the conditions for authorizing grading methods shall be adopted in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75. 2. The authorizations referred to in the second subparagraph of Article 2 (1) and the second subpararaph of Article 2 (3) shall be granted in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75. Article 6 Regulation (EEC) No 2760/75 is hereby repealed. However, until 31 December 1988, Member States may continue to apply the scale for grading pig carcases laid down in the Regulation referred to in the first paragraph instead of the scale determined in this Regulation. Article 7 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1984. For the Council The President A. DEASY (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 307, 18. 11. 1980, p. 5. (3) OJ No L 282, 1. 11. 1975, p. 10.